DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11-14 and 16-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by filing a Terminal Disclaimer and by adding the allowable subject matter from claims 2, 10 and 15 to independent claims 1, 9 and 14.  References Brown et al. U.S. Patent No. 7,852,345 and Brown et al. U.S. Patent No. 8,134,566 are made of record as teaching the art of dynamic constant update mechanism.  However, none of the prior art teaches or suggests:  
from claims 1, 9 and 14 – “wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel and the micro-code block is executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 5/18/2022, with respect to 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) rejections of claims 1, 9 and 14 have been fully considered and are persuasive.  The 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) rejections of the previous Office Action have been withdrawn. 
Applicant’s arguments, see Response After Final Action, filed 5/18/2022, with respect to 35 U.S.C. § 103 rejection of claim 8 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of the previous Office Action has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612